Citation Nr: 9916573	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98 - 13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970, including service in the Republic of Vietnam from 
November 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.


REMAND

The veteran's service medical records and service 
administrative records each refer to a psychiatric evaluation 
conducted in connection with pending disciplinary action 
against the veteran prior to his being returned to the United 
States and discharged in August 1970.  The RO should ask the 
National Personnel Records Center (NPRC) to make a further 
search for that document, to include review of any 
psychiatric file of the veteran located at that facility.  

The record shows that the veteran has been in receipt of 
Social Security disability benefits for a number of years.  
The RO should ask the Social Security Administration to 
provide copies of all medical records relied upon in its 
determination to pay such benefits to the veteran, as well as 
any Administrative Law Judge decision entered in connection 
with his claim.  

The veteran's testimony at his personal hearings provides 
specific evidence which may be used to verify the veteran's 
claimed stressors, including the name and month of death of a 
friend of the veteran.  In addition, the record shows that 
the veteran was assigned to the Headquarters and Service 
Battery, 3rd Battalion, 82nd Artillery, from November 30, 1969 
to May 26, 1970, and that he was reassigned on May 27, 1970 
to Battery B, 1st Battalion, 82nd Artillery, stationed at LZ 
Snoopy, where he served as a Battery Clerk (71H) until August 
3, 1970.  The RO should review the transcripts of those 
hearings, send the veteran another stressor development 
letter, and obtain operational reports, casualty reports, and 
lessons learned for both of the units in which the veteran 
served between November 30, 1969 and August 1970 from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  Thereafter, another psychiatric 
evaluation of the veteran should be scheduled.  

In a recent decision, the United States Court of Veterans 
Appeals (Court) held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  No. 97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for claimed PTSD since 
June 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Knoxville, Iowa, the VAMC, 
North Chicago, and the VAMC, Hines, since 
June 1997.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
specific search for any psychiatric file 
of the veteran maintained at that 
facility.  The request must specifically 
state that it is the psychiatric file 
that is being sought.  The NPRC should 
further be asked to make a further search 
for a report of psychiatric evaluation of 
the veteran conducted in connection with 
his separation from service for 
unsuitability. 

3.  The RO should ask the Social Security 
Administration to provide copies of all 
medical records relied upon in its 
decision to award Social Security 
disability benefits to the veteran, as 
well as copies of any Administrative Law 
Judge decision entered in connection with 
his claim.  

4.  The RO should send the veteran an 
appropriate stressor development letter 
asking that he provide specific facts 
about any additional stressful events 
which occurred in Vietnam which he 
"reexperiences.".  Specifics include 
matters such as dates, places, units of 
assignment, and the names of individuals 
who were killed or wounded and the units 
to which they were assigned, if different 
from the appellant's.  The veteran should 
be advised that his failure to provide 
the requested information may adversely 
affect the resolution of his claim.  

5.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, all 
histories combat  trauma provided by the 
veteran during medical examination and 
treatment, together with a copy of the 
veteran's DD Form 214, and his complete 
service administrative records (DA-20 and 
201 file) for his period of active 
service from June 1969 to August 1970, 
including his service in the Republic of 
Vietnam, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  Any unit 
histories, operational reports, lessons 
learned, or casualty reports for the 
Headquarters and Service Battery, 3rd 
Battalion, 82nd Artillery, Americal 
Division, for the period from November 
30, 1969 to May 26, 1970, and Battery B, 
1st Battalion, 82nd Artillery, Americal 
Division, from May 27, 1970 to August 3, 
1970, should be requested in order to 
determine those wounded or killed in 
action during that period.  If USASCRUR 
requests additional or clarifying 
information other than that already 
requested, all such information should be 
promptly obtained and provided.  

6.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD.  The claims 
file, including the service medical and 
administrative records, must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
The psychiatric examinations are to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
a complete psychological test battery 
should be administered and reviewed by 
the examining psychiatrists prior to 
their examinations.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  
In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, he or she must each specify 
the evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric panel report requested herein 
to verify that the examiners reviewed the 
medical 
history contained in the claims folder, 
including the service medical and 
administrative records, and that any 
diagnosis of PTSD was based on the 
USASCRUR report, or the verified record 
history contained in the service medical, 
personnel and administrative records, 
and/or verified by the RO.  If the 
examiners, or either of them, relied upon 
a history which was not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report(s) of 
VA examinations do not affirmatively 
reflect that the examiners have reviewed 
the veteran's claims file, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


